
	
		I
		111th CONGRESS
		1st Session
		H. R. 4208
		IN THE HOUSE OF REPRESENTATIVES
		
			December 3, 2009
			Mr. Perriello
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to increase
		  the limitation on the reduction in fair market value of real property used for
		  farming, or in another trade or business, for purposes of estate
		  taxes.
	
	
		1.Increase in Aggregate
			 Reduction in Fair Market Value Allowed Under Special Use Valuation
			(a)In
			 generalSection 2032A(a) of
			 such Code is amended—
				(1)by striking
			 $750,000 in paragraph (2) and inserting
			 $3,500,000,
				(2)by striking
			 1998 in paragraph (3) and inserting 2010,
				(3)by striking
			 $750,000 in paragraph (3) and inserting
			 $3,500,000, and
				(4)by striking
			 1997 in paragraph (3) and inserting 2009.
				(b)Effective
			 dateThe amendments made by this section shall apply to estates
			 of decedents dying after the date of the enactment of this Act
			
